1

2
                                UNITED STATES DISTRICT COURT
3
                                        DISTRICT OF NEVADA
4
      JAMES SHARKEY,                                     Case No. 2:19-cv-001170-RFB-GWF
5
                                       Plaintiff,                SCREENING ORDER
6            v.
7     MICHAEL VILLANI, et al.,
8                                 Defendants.
9
            Plaintiff, who is incarcerated in the custody of the Nevada Department of
10
     Corrections (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. §
11
     1983, and has filed an application to proceed in forma pauperis. (ECF No. 1). The Court
12
     now screens Plaintiff’s civil rights complaint under 28 U.S.C. § 1915A.
13
     I.     SCREENING STANDARD
14
            Federal courts must conduct a preliminary screening in any case in which an
15
     incarcerated person seeks redress from a governmental entity or officer or employee of
16
     a governmental entity. See 28 U.S.C. § 1915A(a). In its review, the Court must identify
17
     any cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a
18
     claim upon which relief may be granted, or seek monetary relief from a defendant who is
19
     immune from such relief. See id. §§ 1915A(b)(1), (2). Pro se pleadings, however, must
20
     be liberally construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.
21
     1990). To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
22
     elements: (1) the violation of a right secured by the Constitution or laws of the United
23
     States, and (2) that the alleged violation was committed by a person acting under color
24
     of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
25
            In addition to the screening requirements under § 1915A, pursuant to the Prison
26
     Litigation Reform Act (“PLRA”), a federal court must dismiss an incarcerated person’s
27
     claim if “the allegation of poverty is untrue” or if the action “is frivolous or malicious, fails
28
                                                    1
1    to state a claim on which relief may be granted, or seeks monetary relief against a
2    defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). Dismissal of a
3    complaint for failure to state a claim upon which relief can be granted is provided for in
4    Federal Rule of Civil Procedure 12(b)(6), and the court applies the same standard under
5    § 1915 when reviewing the adequacy of a complaint or an amended complaint. When a
6    court dismisses a complaint under § 1915(e), the plaintiff should be given leave to amend
7    the complaint with directions as to curing its deficiencies, unless it is clear from the face
8    of the complaint that the deficiencies could not be cured by amendment. See Cato v.
9    United States, 70 F.3d 1103, 1106 (9th Cir. 1995).
10          Review under Rule 12(b)(6) is essentially a ruling on a question of law. See
11   Chappel v. Lab. Corp. of Am., 232 F.3d 719, 723 (9th Cir. 2000). Dismissal for failure to
12   state a claim is proper only if it is clear that the plaintiff cannot prove any set of facts in
13   support of the claim that would entitle him or her to relief. See Morley v. Walker, 175 F.3d
14   756, 759 (9th Cir. 1999). In making this determination, the court takes as true all
15   allegations of material fact stated in the complaint, and the court construes them in the
16   light most favorable to the plaintiff. See Warshaw v. Xoma Corp., 74 F.3d 955, 957 (9th
17   Cir. 1996). Allegations of a pro se complainant are held to less stringent standards than
18   formal pleadings drafted by lawyers. See Hughes v. Rowe, 449 U.S. 5, 9 (1980). While
19   the standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff
20   must provide more than mere labels and conclusions. See Bell Atl. Corp. v. Twombly,
21   550 U.S. 544, 555 (2007). A formulaic recitation of the elements of a cause of action is
22   insufficient. See Id.
23          Additionally, a reviewing court should “begin by identifying pleadings [allegations]
24   that, because they are no more than mere conclusions, are not entitled to the assumption
25   of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “While legal conclusions can provide
26   the framework of a complaint, they must be supported with factual allegations.” Id. “When
27   there are well-pleaded factual allegations, a court should assume their veracity and then
28   determine whether they plausibly give rise to an entitlement to relief.” Id. “Determining
                                                   1
1    whether a complaint states a plausible claim for relief . . . [is] a context-specific task that
2    requires the reviewing court to draw on its judicial experience and common sense.” Id.
3           Finally, all or part of a complaint filed by an incarcerated person may be dismissed
4    sua sponte if that person’s claims lack an arguable basis either in law or in fact. This
5    includes claims based on legal conclusions that are untenable (e.g., claims against
6    defendants who are immune from suit or claims of infringement of a legal interest which
7    clearly does not exist), as well as claims based on fanciful factual allegations (e.g.,
8    fantastic or delusional scenarios). See Neitzke v. Williams, 490 U.S. 319, 327–28 (1989);
9    see also McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991).
10   II.    SCREENING OF COMPLAINT

11          In the complaint, Plaintiff sues the Honorable Michael Villani, District Court Judge

12   of the Eighth Judicial District of Nevada, Clark County Nevada, and Clark County Sherriff

13   Joe Lombardo. Plaintiff alleges in Count One violations of his First Amendment “free

14   speech” rights, Sixth Amendment “assistance of counsel” rights,” and Fourteenth

15   Amendment “due process and equal protection” rights while he was a pretrial detainee.

16   He alleges in Count Two a violation of his Eighth Amendment rights regarding bail for

17   Judge Villani’s decisions regarding his bail conditions.

18          The Court finds that the Plaintiff’s claims against Judge Villani are barred by judicial

19   immunity as the claims are directed toward his rulings. Meek v. County of Riverside, 183

20   F.3d 962, 956-66 (9th Cir. 1999). The Court finds that the claims against the other

21   defendants are derivative of the claims against Judge Villani and cannot stand if the

22   claims attacking his orders are barred.

23          The Court further finds that the claims in Count One are barred by Heck v.

24   Humphrey, 512 U.S. 477 (1994) since Plaintiff’s claims challenge the validity of his

25   conviction and, by implication, his custody and Plaintiff’s conviction has not, as far as the

26   Court is aware, been overturned. Id. at 486-87.

27          Court dismisses these Defendants from the entirety of this case without prejudice.

28
                                                   1
1    III.   CONCLUSION
2           For the foregoing reasons,
3           IT IS ORDERED it is ordered that a decision on the application to proceed in forma
4    pauperis (ECF No. 1) is deferred.
5           IT IS FURTHER ORDERED that the Clerk of Court shall file the Complaint in this
6    case and that the Complaint is dismissed. The Clerk of Court is ordered to close this case.
7

8           DATED: May 13, 2021.
9
10                                                    RICHARD F. BOULWARE II
                                                      United States District Court
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 1
